     Case 1:20-cv-01811-AWI-SKO Document 14 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEITH M. CREAR,                                  No. 1:20-cv-01811-AWI-SKO (HC)
12                       Petitioner,                   ORDER DENYING PETITIONER’S
                                                       MOTION TO SUPPLEMENT PETITION
13           v.
                                                       [Doc. 12]
14
      WILLIAM BARR,
15
                         Respondent.
16

17
            Petitioner is a federal prisoner proceeding pro se and in forma pauperis with a petition for
18
     writ of habeas corpus pursuant to 28 U.S.C. § 2241.
19
            On December 14, 2020, Petitioner filed the instant petition. (Doc. 1.) The Court
20
     conducted a preliminary review of the petition and issued Findings and Recommendations to
21
     dismiss the petition for failure to exhaust on January 5, 2021. (Doc. 11.)
22
            On January 4, 2021, Petitioner filed a motion to supplement the petition with additional
23
     argument in support of his claim. (Doc. 11.) Petitioner is advised that the petition must be
24
     complete in and of itself. See Rule 2(c), Fed. Rules Governing Section 2254 cases. Petitioner
25
     may file an amended petition pursuant to Rule 15(a) of the Fed. Rules of Civil Procedure, but the
26
     petition must stand alone and may not rely on other pleadings. Local Rule 15-220 requires that an
27
     amended petition be complete in itself without reference to any prior pleading. This is because,
28
                                                       1
     Case 1:20-cv-01811-AWI-SKO Document 14 Filed 01/06/21 Page 2 of 2


 1   as a general rule, an amended petition supersedes the original petition. See Loux v. Ray, 375

 2   F.2d 55, 57 (9th Cir. 1967).

 3            Pursuant to Rule 15(d) of the Fed. Rules of Civil Procedure, supplemental pleadings are

 4   permitted to the extent a party seeks to “set[] out any transaction, occurrence, or event that

 5   happened after the date of the pleading to be supplemented.” Since Petitioner merely seeks to add

 6   further argument to his claim, supplementation will not be permitted. In any case, as fully

 7   discussed in the Findings and Recommendations, it is clear from Petitioner’s argument and

 8   exhibits that he has failed to exhaust his administrative remedies.

 9            Accordingly, Petitioner’s motion to supplement his petition is DENIED.

10
     IT IS SO ORDERED.
11

12   Dated:     January 6, 2021                                    /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
